 Case 2:19-cv-04673-FB-RER Document 1 Filed 08/14/19 Page 1 of 7 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NORTHEAST CARPENTERS
 HEALTH, PENSION, ANNUITY, APPRENTICESHIP,
 and LABOR MANAGEMENT COOPERATION FUNDS, 19 CV __________

                                                 Petitioners,

                               -against-
                                                                PETITION TO CONFIRM
 COLD SHIELD, INC.,                                             ARBITRATION AWARD

                                                Respondent.

       Petitioners, Trustees     of the Northeast Carpenters        Health, Pension, Annuity,

Apprenticeship, and Labor Management Cooperation Funds (“Petitioners” and/or the “Funds”) by

and through their attorneys, Virginia & Ambinder, LLP (“V&A”), as and for their Petition to

Confirm an Arbitration Award, respectfully allege as follows:

                                  NATURE OF THE ACTION

       1.      This is an action under section 502(a)(3) of the Employee Retirement Income

Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1132(a)(3); section 301 of the Labor

Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C. § 185, to confirm and

enforce an Arbitrator’s Award rendered pursuant to a collective bargaining agreement between the

New England Regional Council of Carpenters (“Union”) and Cold Shield, Inc. (“Respondent”).

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367,

and 29 U.S.C. §§ 185 and 1132(e)(1).

       3.      Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) because the ERISA

Funds (as defined below) are administered in this district.
 Case 2:19-cv-04673-FB-RER Document 1 Filed 08/14/19 Page 2 of 7 PageID #: 2



                                      THE PARTIES

       4.     Petitioners Trustees of the Northeast Carpenters Health, Pension, Annuity and

Apprenticeship Funds (the “ERISA Funds”) are employer and employee trustees of multiemployer

labor-management trust funds organized and operated in accordance with ERISA. The Trustees

are fiduciaries of the ERISA Funds within the meaning of section 3(21) of ERISA, 29 U.S.C. §

1002(21). The ERISA Funds maintain their principal place of business at 270 Motor Parkway,

Hauppauge, New York 11788.

       5.     Petitioners Trustees of the Northeast Carpenters Labor Management Cooperation

Fund (the “Labor Management Fund”) are employer and employee trustees of a labor management

cooperation committee established under section 302(c)(9) of the LMRA, 29 U.S.C. § 186(d)(9).

The Labor Management Fund maintains its principal place of business at 270 Motor Parkway,

Hauppauge, New York 11788.

       6.     Respondent is a foreign corporation incorporated under the laws of the State of

Minnesota and conducting business within the State of New York. At relevant times, Respondent

was an employer within the meaning of section 3(5) of ERISA, 29 U.S.C. § 1002(5), and was an

employer in an industry affecting commerce within the meaning of section 501 of the LMRA, 29

U.S.C. § 142. Respondent maintains its principal place of business at 2355 Polaris Lane N,

Plymouth, Minnesota 55447.

                              THE ARBITRATION AWARD

       7.     On or about February 1, 2019, Respondent entered into a Short Form Agreement

with the Union. A copy of the Short Form Agreement is annexed hereto as Exhibit A.

       8.     Pursuant to the Short Form Agreement, Respondent agreed to be bound to the

“collective bargaining agreements between the various contractor associations and the Union,
 Case 2:19-cv-04673-FB-RER Document 1 Filed 08/14/19 Page 3 of 7 PageID #: 3



and/or the local unions affiliated with the Union in Connecticut, Rhode Island, Massachusetts,

New York, Maine, New Hampshire, and Vermont, wherever those contracts shall apply...The

Employer agrees that it shall abide by any amendments or successor agreements negotiated by the

contractor associations and the Union.” See Ex. A, Section 1.

       9.      Respondent is therefore bound to the agreement between the Union and the

Construction Contractors Association and the Construction Industry Council of Westchester and

Hudson Valley, Inc., the Masonry and Concrete Contractors Association, and the Building

Contractors Association of Westchester and Mid-Hudson Region covering the period May 1, 2019

through April 30, 2022 (“2019-22 CBA”). A copy of the 2019-22 CBA is annexed hereto as

Exhibit B.

       10.     In addition, Respondent is bound to the Northwest Region Agreement between the

Union and the Construction Employers Association, the Eastern Contractors Association, Inc., the

Construction Industry Association, the Construction Industry Employers Association, the

Southern Tier Contractors Association, and the Building Industry Employers Association covering

the period June 1, 2016 through May 31, 2021 (“2016-21 CBA”). A copy of the 2016-21 CBA is

annexed hereto as Exhibit C.

       11.     The 2019-22 CBA and the 2016-21 CBA (collectively, the “CBAs”) require

Respondent, inter alia, to make contributions to the funds for all work within the trade and

geographical jurisdiction of the Union (“Covered Work”). Ex. B, Art. Sixteen, Section (a); Ex. C,

Art. 16, Section 1.

       12.     The CBAs further provide that “[f]ailure on the part of the Employer to make the

required contributions … shall make the Employer liable for all contributions due, all collection
 Case 2:19-cv-04673-FB-RER Document 1 Filed 08/14/19 Page 4 of 7 PageID #: 4



costs including auditing and attorney fees, 20% of total due each Fund as liquidated damages, plus

interest.” Ex. B, Art. Sixteen, Section (b); see also Ex. C, Art. 16, Section 5.

       13.      The CBAs further provide, that “the Employer shall be bound by and shall comply

with the Agreements, Declarations of Trust, Plans and/or Regulations of the Fringe Benefit Funds,

and the Labor Management cooperation committees, so designated.” Ex. B, Art. Sixteen, Section

(a); see also Ex. C, Art. 16, Section 3.

       14.      The Trustees of the Funds established a Joint Policy for the Collection of

Delinquent Contributions (“Collection Policy”). A copy of the Collection Policy is attached hereto

as Exhibit D.

       15.      The Collection Policy provides “[i]f an employer fails to submit remittance reports,

weekly payroll reports, or other reports of work for which contributions to the Funds are required,

such that the Funds cannot determine the amount owed by the employer for a given month, then

…the [Funds] will compute the estimated amount of contributions due by assuming that the hours

for which the employer is obligated to contribute for each week in the unreported month equal the

highest number of average hours for which the employer was obligated to contribute in a week for

any four consecutive weeks within the 36 months immediately preceding the unreported month.”

Ex. D, Art. 3.2.

       16.      Pursuant to the Collection Policy, interest on delinquent contributions is to be

calculated at the minimum rate of 0.75% per month, compounded. Ex. D, Art. 2.1(D).

       17.      The Collection Policy provides that, “[l]iquidated damages shall be calculated from

the Due Date, and shall become due and owing if suit is commenced. The amount of the liquidated

damages shall be 20% of the delinquent Contributions.” Ex. D, Art. 6.1.
 Case 2:19-cv-04673-FB-RER Document 1 Filed 08/14/19 Page 5 of 7 PageID #: 5



       18.     A dispute arose when, in violation of the CBA, Respondent failed to submit reports

and contributions owed to the Funds for the period March and April 2019.

       19.     The Collection Policy provides that, in the event an employer fails to remit

contributions to the Funds, the matter shall be sent to arbitration before the Funds’ designated

arbitrator. Ex. D, Art. 2.3(A).

       20.     The Collection Policy further provides that the employer shall be liable for all costs

incurred in collecting delinquent contributions, including without limitation, audit costs and

arbitration fees. Ex. D, Art. 6.3.

       21.     Pursuant to the Collection Policy, Petitioners initiated arbitration before the

designated arbitrator, J.J. Pierson. Petitioners noticed said arbitration by mailing a Notice of Intent

to Arbitrate Delinquency to Respondent by Certified Mail. A copy of the Notice of Intent to

Arbitrate Delinquency is attached hereto as Exhibit E.

       22.     Thereafter, the arbitrator held a hearing and rendered his award, in writing, dated

July 3, 2019, determining said dispute (the “Award”). A copy of the Award is attached hereto as

Exhibit F.

       23.     The arbitrator found that Respondent was in violation of the terms of the CBA and

ordered Respondent to pay the Funds the sum of $12,520.64 consisting of delinquent contributions

in the estimated amount of $9,832, interest of $55.44, liquidated damages of $983.20, attorneys’

fees of $900 plus interest on the attorneys’ fees at the rate of 10% from the date of the Award, and

the arbitrator’s fee of $750 pursuant to the CBA.

       24.     Respondent has failed to abide by the Award.

       25.     The Award has not been vacated or modified and no application for such relief is

currently pending.
 Case 2:19-cv-04673-FB-RER Document 1 Filed 08/14/19 Page 6 of 7 PageID #: 6



        26.     This petition is timely as it was filed within the one-year statute of limitations

applicable to a petition to confirm an arbitrator’s award.

        27.     Petitioners are entitled to the reasonable attorneys’ fees and costs expended in this

matter pursuant to the Award and the CBA and Collection Policy. See Ex. B, Article Sixteen,

Section b; see also Ex. C, Article 16, Section 5; Ex. D, Article VI; Ex. F ¶ 9.

        28.     Copies of V&A ’s contemporaneous time records, reflecting all time spent and all

activities performed in the prosecution of this matter by its attorneys and staff, are attached hereto

as Exhibit G.

        29.     I, Nicole Marimon (“NM” in the accompanying billing records), am a 2014

graduate of Fordham University School of Law, and a partner at V&A. Since graduating law

school and being admitted to the New York State bar, I have handled the prosecution of numerous

ERISA collections actions. V&A billed my time at a rate of $300 per hour.

        30.     V&A billed the legal assistants’ time at a rate of $100 per hour for work performed

in connection with this action.

        31.     In my experience, the foregoing hourly rates are similar to or lower than the rates

typically charged by attorneys of commensurate skill and experience in similar actions in the

Southern and Eastern Districts of New York.

        32.     V&A’s total billings in this matter amount to $1,820 reflecting 12.4 hours of work.

See Ex. G.

        33.     In addition, V&A will also advance $495.70 in court filing, service, and postage

fees upon the filing of the instant petition.

        34.     Accordingly, Petitioners are entitled to recover $2,315.70 in attorneys’ fees and

costs incurred in connection with this matter.
 Case 2:19-cv-04673-FB-RER Document 1 Filed 08/14/19 Page 7 of 7 PageID #: 7



      WHEREFORE, Petitioners respectfully request that this Court:

             (1) Confirm the Award in all respects;

             (2) Award judgment in favor of Petitioners and against Respondent in the amount

                of $12,520.64 pursuant to the Award plus interest from the date of the Award

                through the date of judgment;

             (3) Award judgment in favor of the Petitioners and against Respondent in the

                amount of $2,315.70 in attorneys’ fees and costs arising out of this petition;

                and

             (4) Award Petitioners such other and further relief as is just and proper.



Dated: New York, New York                          Respectfully submitted,
       August 12, 2019
                                                           VIRGINIA & AMBINDER, LLP

                                                   By:             /s/_________________
                                                           Nicole Marimon, Esq.
                                                           40 Broad Street 7th Floor
                                                           New York, New York 10004
                                                           Tel: (212) 943-9080
                                                           Fax: (212) 943-9082
                                                           Attorneys for Petitioners
